Citation Nr: 0739142	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  96-42 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for right elbow 
disability.

4.  Entitlement to service connection for right wrist 
disability.

5.  Entitlement to service connection right hand disability.



REPRESENTATION

Appellant represented by:	Stephen Nardizzi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

The veteran's appeal was initially before the Board in 
September 1998, at which time it was remanded for additional 
development.  In September 2001, the Board denied the 
veteran's claims for service connection.  The veteran 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court).  In July 2003, the Court granted a joint 
motion by the parties to vacate the Board's September 2001 
decision and remand the case for further action.  The case 
returned to the Board and was again remanded in June 2004 and 
December 2004 for additional development.  

In January 1997, the veteran provided testimony at a hearing 
before a Hearing Officer at the RO.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have current residuals of a 
concussion in-service.

2.  Cervical spine disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service.  

3.  Right elbow disability, namely psychosomatic pain 
syndrome, is due to service-connected psychoneurosis.  

4.  Right wrist disability, namely psychosomatic pain 
syndrome, is due to service-connected psychoneurosis.  

5.  Right hand disability, namely psychosomatic pain 
syndrome, is due to service-connected psychoneurosis.  



CONCLUSIONS OF LAW

1.  Residuals of a concussion were neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).  

2.  Cervical spine disability was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Right elbow disability, namely psychosomatic pain 
syndrome, is the result of the veteran's psychoneurosis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  Right wrist disability, namely psychosomatic pain 
syndrome, is the result of the veteran's psychoneurosis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  Right hand disability, namely psychosomatic pain 
syndrome, is the result of the veteran's psychoneurosis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board has found the evidence currently of record is 
sufficient to establish the veteran's entitlement to service 
connection for right elbow, wrist, and hand disabilities, 
namely psychosomatic pain syndrome.  Therefore, no further 
development of the record is required with respect to those 
matters decided herein.

With respect to the veteran's other claimed disabilities, in 
a letter issued in March 2004, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the March 2004 VCAA 
letter contained a notation that the veteran should provide 
VA with information describing additional evidence or the 
evidence itself.  This statement served to advise the veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2004 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until March 2006, 
since the claims are being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the August 2007 SSOC. Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment  records and records from various 
federal agencies.  In this regard, the Board notes that while 
the veteran has stated that his service treatment records 
were destroyed, complete service treatment records are 
contained in the claims folders.  Additionally, the veteran 
has been provided multiple VA examinations in response to his 
claims for entitlement to service connection.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of Concussion

The veteran contends that he incurred a concussion during 
active duty service after he fell off a walkway while working 
as a prison guard in 1944.  Service treatment records are 
negative for any treatment or diagnosis pertaining to the 
veteran's head, and there is no evidence that the veteran 
incurred a head injury in 1944.  The enlistment examination 
for discharge in March 1945 shows that the veteran's head was 
found to be normal.  

The post-service medical evidence of record shows that the 
veteran first complained of symptoms related to a head injury 
in October 1998 at a VA examination, more than 50 years after 
his separation from active duty service.  At that time he 
stated that he experienced dizzy spells.  His cranial nerve 
examination and cerebellar examination were normal and no 
diagnoses with respect to residuals of a concussion were 
rendered.  In fact, although the veteran has been afforded 
multiple VA examinations, no findings with respect to 
residuals of a concussion have been made.  In addition, 
clinical records from the VA Medical Center (VAMC) are 
negative for findings related to a head injury.  

The record does contain a September 2006 statement from the 
veteran's private physician noting that the veteran incurred 
a head injury during active duty service that has 
deteriorated and this resulted in constant light-headedness.  
This opinion does not reflect consideration of the service 
treatment records or other evidence in the claims folder.  
The failure to consider this evidence is significant given 
that the veteran's service treatment records are negative for 
evidence of the alleged fall, and that the first report of 
symptoms was made at the veteran's October 1998 VA 
examination, after his claim for compensation was received.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).  

The private physician's opinion is based on a history not 
supported by the record.  The failure to consider this 
evidence renders the opinion of little probative value.  
Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

The veteran is competent to report the in-service injury and 
a continuity of symptoms, but these reports must be weighed 
against the negative service medical records and the absence 
of any contemporaneous complaints in the record for decades 
after service.  In his original claim for benefits received 
in October 1994, he reported no post-service treatment.  He 
subsequently testified to receiving post-service treatment, 
but was not very specific about the conditions treated, and 
indicated that the treatment records were not available.  

Significantly, VA examiners have been unable to find any 
current residuals of a concussion in service.  The private 
physician identified complaints of light headedness, but 
these symptoms were not reported on the VA examination, and 
the opinion linking this symptom to an in-service head injury 
is, as discussed above, of little probative value.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against finding a link between a current 
disability and the claimed in-service head injury.  
Reasonable doubt does not arise and the claim is denied.

Cervical Spine Disability

The veteran contends that as a result of his in-service fall 
in 1944, he incurred a disability to his cervical spine.  As 
noted above, service treatment records are negative for 
evidence of the fall.  The enlistment examination for 
discharge in March 1945 shows that the veteran's neck, bones, 
and joints were normal.

While the veteran is competent to report fall and neck 
injury, his recent reports are weighed against the service 
medical records and absence of any contemporaneous evidence 
of a neck disability in the decades immediately following 
service.

Although the post-service medical evidence of record shows 
that the veteran has been diagnosed with current degenerative 
disc disease and degenerative joint disease of the cervical 
spine, there is no post-service medical evidence of a 
cervical spine disorder until fifty years after the veteran's 
discharge from service when the veteran complained of neck 
pain at the VAMC in January 1995.  In addition, the record 
contains no complaints of neck pain until October 1994, when 
the veteran's claim for benefits was received.  The absence 
of any clinical evidence for decades after service weighs the 
evidence against a finding that degenerative disc disease and 
degenerative joint disease of the cervical spine were present 
in service or in the year immediately after service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no probative medical evidence of a nexus 
between the veteran's current disability and his military 
service.  While the record contains the September 2006 
statement from the veteran's private physician who found that 
the veteran's in-service fall was the cause of his current 
neck pain, as noted above, this opinion is of little 
probative value as the veteran's service treatment records 
and other medical evidence were not considered by his private 
physician.  Moreover, three VA physicians who examined the 
veteran and reviewed the claims folders in November 1998, 
August 1999, and April 2004 have opined that the veteran's 
current cervical spine disability was caused by age-related 
changes.  

These opinions are more probative than that of the private 
physician who linked current neck pain to the fall in 
service.  Unlike the private physician, the VA examiners 
considered an accurate history, and the VA examination 
reports are more detailed than that of the private physician.

The Board therefore concludes that the most probative 
evidence is against finding a link between the current 
cervical spine disability and service.  Accordingly, the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Right Elbow, Wrist, and Hand

The veteran claims that as a result of his in-service fall in 
1944, he incurred disabilities to his right elbow, wrist, and 
hand.  He also states that as result of these injuries he was 
not able to report for duty and was charged with disobeying 
an order.  Following this incident and his court-martial, he 
went AWOL.  

Service treatment records are negative for evidence of the 
veteran's claimed injuries.  In an April 1944 
neuropsychiatric summary, the veteran was noted to have 
worked as a prison guard from September 1944 to January 1945.  
He was court-martialed for not following orders after 
refusing to report for duty because of complaints of illness.  
He was later transferred to Camp Lee, where he went AWOL for 
27 days because he did not like his assignment and had not 
been paid for six months.  The veteran was then seen for a 
psychiatric consultation and was diagnosed with severe mixed-
type psychoneurosis and found unfit for military service.  

The enlistment examination report for discharge in March 1945 
shows that the veteran's bones and joints were found to be 
normal.  The veteran made no reports of an in-service fall 
and no complaints pertaining to his right elbow, wrist, or 
hand were recorded.  Service connection for the veteran's 
psychoneurosis was granted in an April 1945 rating decision, 
and a noncompensable disability rating was assigned, 
effective April 1, 1945.
The medical evidence of record, including multiple VA 
examinations, establishes that the veteran has been found to 
have limitation of motion and weakness of the elbow and 
wrist, as well as findings consistent with arthritis of the 
right hand.  While the veteran claims that his elbow, wrist, 
and hand disabilities were incurred as a result of his in-
service fall, the Board finds that the medical evidence of 
record does not support a finding of direct service 
connection.  Specifically, the Board notes that the veteran's 
service treatment records are negative for evidence of the 
alleged fall and there is no medical evidence of the 
veteran's right upper extremity disabilities until January 
1995, more than 50 years after his discharge from service.  
Moreover, in a June 2007 addendum to his examination report, 
the June 2006 VA examiner concluded that the veteran's 
various right upper extremity disabilities were not related 
to his active duty service.  

While the medical evidence does not establish that service 
connection on a direct basis is warranted for the veteran's 
right elbow, wrist, and hand disabilities, the Board finds 
that service connection is warranted on a secondary basis, as 
the veteran has been diagnosed with psychosomatic pain 
syndrome secondary to his service-connected mental disorder.  

In this regard, the Board notes that a diagnosis of 
psychosomatic pain disorder was rendered at the veteran's 
June 1999 VA orthopedic examination following physical 
examination of his right upper extremity and findings of 
limited motion of his right elbow, wrist, and hand.  In 
addition, the April 2004 VA examiner found that the veteran's 
current psychosomatic fixation was a result of the veteran's 
mental status and his service-connected psychiatric disorder.  
As the veteran's right elbow, wrist, and hand disabilities, 
namely his psychosomatic pain syndrome, are the result of his 
service-connected psychoneurosis, service connection on a 
secondary disability rating is warranted for these 
conditions.  


ORDER

Entitlement to service connection for residuals of a 
concussion is denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for right elbow disability, 
namely psychosomatic pain syndrome, is granted.

Entitlement to service connection for right wrist disability, 
namely psychosomatic pain syndrome, is granted.

Entitlement to service connection right hand disability, 
namely psychosomatic pain syndrome, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


